t c memo united_states tax_court charles b owens and sally l owens petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in tax and an accompanying accuracy-related_penalty attributable to ps’ failure to account for discharge_of_indebtedness income in ps filed a petition for redetermination and r subsequently conceded the entire case ps seek recovery_of administrative and litigation costs in the amount of dollar_figure pursuant to sec_7430 sec_1 held r’s position with respect to the discharge_of_indebtedness issue was substantially justified within the meaning of sec_7430 b sec_2 held further r’s position with respect to the penalty issue was not substantially justified within the meaning of sec_7430 b sec_3 held further ps are entitled to recover costs in the amount of dollar_figure john a townsend for petitioners susan m pinner for respondent memorandum opinion halpern judge this case is before the court on petitioners’ motion for an award of administrative and litigation costs pursuant to sec_7430 and rules through the motion respondent objects all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioners seek to recover costs in the amount of dollar_figure incurred in connection with respondent’s determination_of_a_deficiency in tax with respect to their taxable calendar_year neither party requested an evidentiary hearing and we conclude that such a hearing is not necessary for the proper disposition of the motion see rule a the primary issue for decision is whether respondent’s positions in the administrative and judicial proceedings involved here were substantially justified within the meaning of section - - c b respondent bears the burden_of_proof on this issue sec_7430 b because the parties appear to agree on the underlying facts there are no factual disputes to resolve and we shall proceed on the basis of the parties’ submissions factual and procedural background the loan in petitioner charles b owens petitioner borrowed dollar_figure from first republicbank the loan the loan matured in upon the failure of first republicbank the loan became the property of the federal deposit insurance corporation fdic petitioner never made any payments on the loan and the fdic issued him an internal_revenue_service form 1099-c cancellation of debt the form 1099-c with respect thereto the form 1099-c specifies the date of cancellation of the loan date the total amount canceled dollar_figure and the portion of the total amount canceled consisting of interest dollar_figure ' sec_7430 b applies to proceedings commenced after date taxpayer bill of right sec_2 publaw_104_168 sec 7o1 d 110_stat_1452 while we have yet to decide the issue of when administrative as opposed to judicial proceedings are commenced for purposes of that effective date see 108_tc_430 respondent does not dispute petitioners’ assertion that respondent bears the burden_of_proof on the substantial justification issue with respect to all of the costs at issue we therefore proceed under the assumption that petitioners are correct in that regard petitioners’ returns petitioners made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return the return on line of the return other income petitioners reported a negative_amount dollar_figure ina statement supporting that entry petitioners among other things reported dollar_figure as an item_of_income labeled fdic- southwest service center-form 1099-c subtracted an equal amount labeled erroneous 1099-c --- debt not discharged and subtracted dollar_figure as a net_operating_loss nol deduction that nol deduction consisted of nol carryovers from and petitioners made a joint_return of federal_income_tax for by filing a form_1040 u s individual_income_tax_return the return on line of the return other income petitioners reported a negative_amount dollar_figure ina statement supporting that entry petitioners among other things subtracted dollar_figure as an nol deduction that nol deduction consisted of nol carryovers from and respondent’ s examination respondent undertook an examination of the return during the course of that examination respondent summoned the fdic to produce all documentation relating to the loan the ensuing fdic correspondence to respondent the fdic - - correspondence includes a copy of a dormant_account status approval form with respect to the loan which shows an effective date of date the form contains the following statement this memorandum is a request for authorization to write off the remaining balance of dollar_figure under the heading will be generated the preparer marked the space adjacent to the entry not economic to pursue and unsalable the form also contains a brief narrative describing the loan and the status of collection efforts with respect thereto the narrative references a date asset search that revealed no assets available for repayment of the loan the narrative concludes it does not appear to be cost effective to pursue a collection lawsuit against the obligor the form bears the stamp request approved by oversight committee special asset bank with a handwritten date of date the fdic correspondence also includes two pieces of correspondence between petitioner and wayne d eckstine a principal of amresco in a letter to mr eckstine dated date the november letter petitioner reiterates his reluctance to provide current financial information in light of the adverse effect such information may have on certain other the form lists principal of dollar_figure and interest of dollar_figure amresco apparently managed certain loan accounts on behalf of the fdic -- - settlements he had reached with creditors the november letter concludes with the following language further as i explained at our meeting the real point is that i have a huge negative net_worth under either scenario so my ability to pay any amount is questionable because of the mountain of debt hanging over me from the past and the fact that i have no permanent source of present income nor assets that have any equity that isn’t already pledged to the hilt basically i am now and have always been ready to resolve this matter by meeting with the appropriate officers and agreeing on a resolution i’11 be glad to answer any questions openly as i did at our meeting so please let me hear from you to discuss how we can fully and finally resolve this situation mr eckstine responded to the november letter by letter dated date the november letter the body of the november letter is as follows this letter 1s in response to your inquiry of date with respect to our previous request to provide current financial information and a current affidavit of financial condition i appreciate your concern about explaining the complexities of other settlements that you may have ongoing with other lenders i would suggest that you attach any and all pertinent data to any current financial statements to supplement the information needed to clarify your presentation all requests to settle for less than the full amount owing on any debt must be made in writing and accompanied by the information previously discussed until this information is received we are unable to answer specific guestions or make any decisions regarding a payoff of your indebtedness should there be a change in our policies and procedures and our ability to negotiate a settlement otherwise you will be contacted - petitioners do not allege and there is no evidence to suggest that the fdic contacted them regarding the loan after date respondent issued a 30-day_letter to petitioners for taxable years and in that letter respondent proposed certain adjustments based on his conclusion that petitioners had realized income from the discharge_of_indebtedness in equal to the principal_amount of the loan dollar_figure specifically because petitioners were insolvent when the alleged discharge occurred respondent proposed to reduce to zero petitioners’ unused nol deduction the unused nol deduction of dollar_figure pursuant to sec_108 a since petitioners’ nol deduction derived entirely from the unused nol deduction the proposed elimination of the unused nol deduction had the effect of reducing petitioners’ nol deduction to zero that elimination of petitioners’ nol deduction had the effect of increasing petitioners’ tax by dollar_figure after an adjustment for a reduction in itemized_deductions pursuant to sec_68 respondent also proposed to impose an accuracy-related_penalty for of dollar_figure in general a cash_basis debtor does not realize discharge_of_indebtedness income upon the cancellation of an accrued but unpaid obligation to pay deductible_interest see sec_108 --- - petitioners submitted a written protest in response to respondent’s 30-day_letter thereafter petitioners and respondent were unable to resolve the issues set forth in respondent’s 30-day_letter by letter dated date respondent determined a deficiency in petitioners’ income_tax_liability of dollar_figure and an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations of dollar_figure on date petitioners filed their petition assigning error to respondent’s determinations on date respondent filed his answer denying that he had erred the case was set for trial at the court’s trial session commencing on date in houston texas prior to that date respondent communicated to petitioners his intent to concede the case when the case was called from the trial calendar the parties filed a stipulation of settled issues pursuant to which respondent conceded the proposed income_tax deficiency and penalty and petitioners reserved their right to file a motion for costs under sec_7430 the small differences between the deficiency and penalty figures in the 30-day_letter as compared to those in the notice_of_deficiency appear to be due to the correction of mathematical errors petitioners resided in san antonio tex when they filed their petition in this case discussion i overview of sec_7430 a relevant provisions sec_7430 provides that a taxpayer may recover certain costs incurred in connection with any_tax proceeding administrative or judicial against the united_states if the taxpayer is the prevailing_party in such proceeding s sec_7430 b provides that a taxpayer shall not be treated as the prevailing_party in any such proceeding if the united_states establishes that its position in the proceeding was substantially justified in his objection to the motion respondent seeks to establish that his position in the proceedings in question was substantially justified b position of the united state sec_1 issue-by-issue analysis the underlying controversy between the parties presented two distinct issues whether petitioners were liable for the income_tax deficiency of dollar_figure and whether petitioners were liable for the sec_6662 penalty in the amount of dollar_figure we ascertain the reasonableness of respondent’s position with respect to each issue e g 110_tc_94 mitchell v commissioner tcmemo_2000_145 separate analysis of commissioner’s position with respect to the income_tax issue and - the penalty issue respectively see also sec_301 c proced admin regs governing administrative awards of costs administrative and litigating positions in the context of a claim for administrative costs ina deficiency proceeding the position_of_the_united_states with respect to any issue is generally that set forth in the commissioner’s notice_of_deficiency see sec_7430 b see also eg 108_tc_430 in the context of a claim for litigation costs the position_of_the_united_states with respect to any issue is that set forth in the commissioner’s answer in the judicial proceeding e g maggie mgmt co v commissioner supra pincite see sec_7430 a although we normally evaluate the merits of those positions separately when a taxpayer seeks recovery_of both administrative and litigation costs there is no need to do so when as is the case with each issue here such positions are identical and there is no indication that any factual or legal developments occurred during the interim between the issuance of the notice_of_deficiency and the filing of the answer that would render the commissioner’s position any more or less justified e g tammaro v commissioner tcmemo_2000_ accordingly we do not distinguish between respondent’s administrative positions and his litigating positions c substantial justification an administrative or litigating position_of_the_united_states is substantially justified if it has a reasonable basis in both law and fact e g maggie mgmt co v commissioner supra pincite we determine the reasonableness of respondent’s positions on the two issues in this case based upon the facts available to respondent at the time he took the positions and the controlling legal precedent at such time id the fact that respondent conceded both issues does not by itself establish that his positions with respect thereto were unreasonable id however it is a factor that may be considered id il application of the substantially justified standard a the discharge_of_indebtedness issue the determination of whether a discharge_of_indebtedness has occurred for tax purposes is extremely fact specific often turning on the subjective intent of the creditor as manifested by an objectively identifiable_event ’ in the instant case the see eg friedman v commissioner tcmemo_1998_196 finding no identifying event or forgiveness on the part of the creditors that would indicate a discharge_of_indebtedness during the year in question affd 216_f3d_537 6th cir cf sec_1_6050p-1 and g income_tax regs for information reporting purposes debt is discharged upon the occurrence of any of the identifiable events specified in the regulation including a discharge pursuant to a decision by the creditor or the application of a defined policy of the creditor to discontinue collection activity and discharge the debt see generally 88_tc_435 general discussion of identifiable_event standard fdic’s issuance and filing of the form 1099-c with respect to the loan while not dispositive is certainly an identifiable_event that 1s evidence of an intention to cancel the loan as is the fdic’s reclassification of the loan as a dormant_account pursuant to established internal procedures the only evidence that 1s perhaps inconsistent with an intention on the part of the fdic to cancel the loan in is the date letter from mr eckstine to petitioner given the prevailing identifiable_event standard and the state of the evidence we conclude that respondent’s position with respect to the discharge_of_indebtedness issue had a reasonable basis in both law and fact and therefore was substantially justified within the meaning of sec_7430 b petitioners cite 988_f2d_27 5th cir revg tcmemo_1992_99 in support of their argument that respondent’s position with respect to the discharge_of_indebtedness issue was not substantially justified in portillo the court_of_appeals for the fifth circuit reversed a memorandum opinion of this court that denied the taxpayers’ motion for litigation costs in so doing the court_of_appeals while the term dormant does not necessarily signify an intent on the part of the fdic to cancel the loan the language of the fdic’s dormant_account status approval form for the loan in some respects evidences such an intent eg this memorandum is a request for authorization to write off the remaining balance held that the commissioner’s reliance on an unsubstantiated and unreliable form_1099 to assert a deficiency against the alleged payee was unreasonable id pincite in the instant case the form 1099-c upon which respondent relied was supported by the fdic’s internal records portillo is therefore distinguishable petitioners also suggest that because respondent conceded the case without as petitioners allege and respondent in his objection to the motion appears to confirm having uncovered any new factual information that would cause respondent to reconsider his position such concession is indicative of the unreasonableness of respondent’s position in his notice_of_deficiency and answer we acknowledge that there may be circumstances in which the absence of new information would weigh against the commissioner in the context of a concession see eg 998_f2d_244 5th cir rejecting the implication that the commissioner had obtained new information between the date of the notice_of_deficiency and the date of the concession revg tcmemo_1992_382 however it is just as clear that the commissioner’s position may be substantially justified notwithstanding his the court_of_appeals for the fifth circuit had previously reversed the portion of a memorandum opinion of this court that upheld the commissioner’s proposed deficiency attributable to the income reported on the form_1099 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 subsequent abandonment of that position without any additional factual development for example in 94_tc_685 the commissioner acknowledged that his post-trial concession was not based upon new facts presented at trial but rather upon a reconsideration of his basic legal position and we agreed that such concession was based on an abandonment of his legal position we nevertheless found the commissioner’s position to be reasonable id pincite this court has observed the fact that respondent’s counsel ultimately decides to concede the case may reflect a consideration of a variety of factors--including litigation risks---which earlier were not considered or which were not weighed as heavily by respondent estes v commissioner tcmemo_2000_96 such appears to be the case here we conclude that despite respondent’s concession of the underlying dispute between the parties his position with respect to the discharge_of_indebtedness issue was reasonable b the penalty issue as noted above respondent asserted that petitioners were liable for the sec_6662 accuracy-related_penalty due to petitioners’ negligence or disregard of rules or regulations sec_6662 provides that for purposes of sec_6662 the term negligence includes any failure to make a reasonable -- - attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard under sec_6664 the accuracy- related penalty of sec_6662 does not apply to the extent there is reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment bearing in mind that we are evaluating the reasonableness of respondent’s assertion of the penalty rather than the applicability of the penalty itself we nonetheless conclude that respondent’s position on the penalty issue was not reasonable as discussed above the determination of whether a discharge_of_indebtedness has occurred for tax purposes is extremely fact specific when respondent issued his notice_of_deficiency and again when he filed his answer in the judicial proceeding he was aware of the conflicting evidence with respect to the discharge_of_indebtedness issue while we have found that such conflicting evidence did not render unreasonable respondent’s decision to continue to pursue that issue we conclude otherwise with regard to respondent’s decision to pursue the negligence_penalty cf mitchell v commissioner tcmemo_2000_145 we assume for these purposes that respondent asserted the penalty on the ground that petitioners were negligent the alternative standard ie disregard of rules or regulations contemplates a specific statutory or administrative rule that is contrary to the taxpayer’s reporting position see sec_1 b income_tax regs a circumstance which does not appear to be present here -- - commissioner’s position regarding tax_home issue was substantially justified but his assertion of accuracy-related_penalty was not suffice it to say that a close case is often indicative of reasonableness and good_faith on both sides of the dispute we conclude that respondent’s assertion that petitioners’ position on the discharge_of_indebtedness issue was not only incorrect but unreasonable as well was itself unreasonable til amount of recoverable costs a eligible costs petitioners seek costs in the amount of dollar_figure however petitioners’ submission of costs includes dollar_figure hours of services performed by c p a nancy j critz prior to date the cost of those services is not recoverable under it sec_1_6662-3 i income_tax regs provides that negligence is strongly indicated where a taxpayer omits income reported on an information_return such as a form_1099 while ordinarily that might be the case which in turn would tend to support a finding that the commissioner acted reasonably in asserting the negligence_penalty under such circumstances such principle presupposes that unlike the instant case the correctness of the information_return in question is not in dispute cf 988_f2d_27 5th cir commissioner’s reliance on uncorroborated form_1099 not reasonable under the circumstances no separate discussion of negligence_penalty in this context revg tcmemo_1992_99 bifert v commissioner tcmemo_1997_214 commissioner’s reliance on fdic’s erroneous form 1099-g reporting discharge_of_indebtedness income not reasonable under the circumstances no negligence_penalty asserted - sec_7430 accordingly we first reduce petitioners’ claim by dollar_figure dollar_figure hours multiplied by the recovery rate of dollar_figure per hour claimed by petitioners leaving potentially recoverable costs in the amount of dollar_figure b allocation of costs between the two issues petitioners have not allocated their costs between the discharge_of_indebtedness issue and the penalty issue nor would we expect them to given the interrelatedness of the two issues we therefore allocate petitioners’ remaining eligible costs between the two issues based on the relative dollar amounts involved see eg galedrige constr inc v commissioner tcmemo_1997_485 percent of costs allocated to issue regarding percent substantial_understatement_penalty sec_3101 of the internal_revenue_service restructuring and reform act of act publaw_105_206 112_stat_728 pushed back the start date for recoverable administrative costs in a deficiency proceeding from the date of the notice_of_deficiency to the earlier date of the commissioner’s 30-day_letter that amendment applies to costs incurred after date the date that i sec_180 days after the date of enactment of the act act sec_3101 112_stat_729 because petitioners did not separately address the reasonableness of respondent’s position with respect to the discharge_of_indebtedness issue and the penalty issue respectively we do not think it appropriate to allocate petitioners’ costs between those issues on a pro_rata basis e percent to each issue cf heasley v commissioner tcmemo_1991_189 affd in part and revd in part 967_f2d_116 5th cir taxpayers challenged the reasonableness of the commissioner’s position with respect to four separate penalties award of costs proportionate to number of issues on which continued - - since the penalty equaled percent of the alleged underpayment attributable to the discharge_of_indebtedness issue the ratio of nonrecoverable costs to recoverable costs i sec_5 applying that ratio to petitioners’ eligible costs of dollar_figure we determine that petitioners are entitled to recover dollar_figure iv summary we find that respondent’s position with respect to the discharge_of_indebtedness issue was substantially justified respondent’s position with respect to the imposition of the accuracy-related_penalty was not substantially justified and the amount of petitioners’ recoverable costs allocable to the penalty issue is dollar_figure to reflect the foregoing an appropriate order and decision will be entered continued taxpayers prevailed in that endeavor
